                             IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                                          CRIMINAL MINUTES:                  Sentencing

USA v           KEVIN LEE ROSEMEYER                            Date:        March 26, 2021

Case No. 2:19-CR-76(1)    Time    10:51 A.M.    To     11:39 A.M.
        Honorable CLIFTON L. CORKER, U.S. District Judge, Presiding

       KIM OTTINGER                            KAREN BRADLEY
       Deputy Clerk                            Court Reporter
======================================================================
      H. NIKKI HIMEBAUGH                        ANDREW PARKER
     Defendant's Attorney                     Asst. U.S. Attorney

PROCEEDINGS:

Deft given opportunity to speak-accepts

Court Pronounces Judgment

It is the judgment of the Court on Count One of the Indictment, the defendant, Kevin Lee Rosemeyer also known as
San Quinton, is hereby committed to the custody of the Bureau of Prisons to be imprisoned for a term of 146 months.
This sentence shall be served concurrently with any sentence of imprisonment to be imposed in Cocke County Criminal
Court Docket Number 8630. This sentence shall be served consecutively with any sentence of incarceration to be imposed
in Cocke County Criminal Court Docket Number 8712.

Upon release from imprisonment, you shall be placed on supervised release for a term of five (5) years.

$100.00 Assessment

All remaining counts as to this defendant in this case are dismissed on the motion of the United States.

CONDITIONS OF PROBATION OR SUPERVISED RELEASE:

[X] 13 standard conditions           [X] no firearms, no ammunition, no destructive devices, or any other dangerous weapon
[X] no illegal drugs                 [X] cooperate w/the collection of DNA as directed
[X] participate in a drug and/or alcohol abuse treatment program as directed by USPO
[X] You shall submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media,] or office, to a search conducted by a United States probation
officer or designee.
 [X] You shall not take any prescribed narcotic drug, or other controlled substance, without notifying the physician that you have a
 substance abuse problem and without obtaining permission from the probation officer.
[X] If not obtained while in the custody of the Bureau of Prisons, you shall obtain a General Educational Development Degree.

RECOMMENDATIONS: 500 hours of substance abuse treatment from the Bureau of Prisons’ Institute Residential Drug
Abuse Treatment Program/receive a physical health evaluation and a mental health evaluation and needed treatment while
in the custody of the Bureau of Prisons/be afforded a full range of educational and vocational programs offered by the
Bureau of Prisons/designation to the federal facility at Ashland, KY or in the alternative Butner, NC.


[X] Placed in custody of U.S. Marshal

Judgment to enter


   Case 2:19-cr-00076-DCLC-CRW Document 258 Filed 03/26/21 Page 1 of 1 PageID #: 1564
